CaS€; 1218-CV-OOBOY~SJD-KLL DOC #$ 13-1 Filedi 01/21119 Pag€: 1 Of 2 PAGE|D #1 209

UN|TED STATES DlSTRlCT COURT
SOUTHERN DISTR|CT OF OHIO
WESTERN DlVlSlON

V|CTOR|A LANDRUM CASE NO. 1:18-cv-00807
Plaintiff, JUDGE: DLOTT
v.
AGREED ORDER

ABUBAKAR ATIQ DURRANI, M.D., et al,
Defendants.

Defendants Durrani/CAST having filed a Motion for Judgment on the
P|eadings, it is hereby agreed between counsel for the parties hereto, and with the
consent of the Court, that the Ru|e 26(f) joint discovery plan will be submitted to
the Court within 30 days after the Court’s ruling on the aforementioned motions,

should a joint discovery plan be required.

JuDeE ' ' §

/,s/ Be/vga,m£,w Ma,rm
Benjamin l\/laraan (#005366'|)
The Deters Law Firm

441 Vine Street, 44th F|oor
Cincinnati, OH 45202
bmaraanlaw@vahoo.com
Attorney for P|aintiffs

jé/ROMA. Wi',nter. Tr.
Robert A. Winter, Jr. (#0038673)
P. O. Box 175883

Fort Mitche|l, KY 41017-5883
Robertawinterir@qrnail.com
Attorney for P|aintiffs

650095v1
Page 1 of 2

